DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-14 are objected to because of the following informalities:  the claims recite, “The system of claim…” which should be “The method of claim…” since Claims 10-14 depend from Independent Claim 8 which is a method claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“an interactive user interface, coupled to the memory component, configured to receive user input” in Claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Accordingly the “interactive user interface” has been interpreted in view of Paragraph [0035] of the Applicant’s specification which discloses the corresponding structure for performing the claimed function. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US PGPUB 2015/0067642; hereinafter “Chen”).
Claim 1:
Chen teaches a system that implements a configuration management tool that uses runtime injection to replace hard coded values, the system comprising:
a memory component that stores configuration files (Fig. 1: Memory 28. [0029] “A program/utility tool 40 comprising a set (at least one) of a program module 42 may be stored in for example the memory 28; such program module 42 comprises, but not limited to, an operating system, one or more applications, other program modules, and program data… The program module 42 generally executes the functions and/or methods in the embodiments as described according to the present invention.”);
an interactive user interface, coupled to the memory component, configured to receive user input (Fig. 1: External Device(s) 14. [0030] “The computer system/server 
a computer processor, coupled to the memory component and the interactive user interface, and further programmed to perform the steps of (Fig. 1: Processing Unit 16. [0025] “Components of the computer system/server 12 may comprise, but not limited to, one or more processors or processing units 16,” See Fig. 1 showing Processing Unit 16 connected to Memory 28 and External Devices 14.):
defining environment configuration values in a single configuration file using a universal unique identifier ([0041] “according to embodiments of the present invention, an adaptive environment-specific configuration of the application would be efficiently, accurately, and automatically implemented through automatic value assignment and injection of parameters based on the profile of the application.” Further, see the example profile below Paragraph [0038] wherein the “id” value, i.e. “Derby v10.8”, is the “universal unique identifier”.);
applying one or more variables as placeholders for one or more corresponding key values ([0039] “In the above exemplary profile, various parameters included within a block defined by the tag ‘credentials’ are to-be-instantiated parameters. For example, the value of the parameter ‘dbname’ (database name) is set as ‘<name>’ which indicates that the database name needs to be instantiated according to the specific environment where the application runs. Similarly, parameters ‘host,’ ‘port,’ ‘user,’ and 
using the universal unique identifier, mapping the one or more corresponding key values ([0054] “the web.xml file of the Java Web application may be modified to create a new data source, thereby instantiating the parameters in the profile. In this way, the application may access the database using the file.” [0055] “when testing or deploying the application, ‘late binding’ may be used to inject an instance of the service to the Java Web runtime … information related to the service may be collected in the target environment, and a to-be-instantiated parameter as defined in the service profile may be instantiated based on the collected variant. Some contents of the service profile after the parameters are instantiated are shown below,” wherein the updated profile below Paragraph [0055] is identified by the “id” value “Derby v10.8”, i.e. the unique universal identifier, and contains updated profile values.); and
at runtime, dynamically injecting the one or more corresponding key values ([0048] “For example, in some embodiments, the derived parameter values may be written into a configuration file accessible to the application runtime, thereby being injected into the application runtime.”).

Claim 2:
Chen teaches the system of claim 1, wherein the universal unique identifier is associated with metadata for a specific environment ([0037] “In particular, according to some embodiments, a profile for the service may include at least one parameter associated with the service, wherein values of these parameters cannot be determined 

Claim 3:
Chen teaches the system of claim 2, wherein the metadata comprises a hostname (See the example profile below Paragraph [0053] which includes a “hostname” parameter.).

Claim 4:
Chen teaches the system of claim 2, wherein the specific environment comprises at least one of: development environment (DEV), system integration testing environment (SIT), performance testing environment (PTE), user acceptance testing environment (UAT), production environment (PROD) and Quality Assurance (QA) ([0003] “an application needs to be migrated and configured between various different environments such as development, test, and deployment”).


Chen teaches the system of claim 1, wherein the single configuration file applies to multiple environments ([0037] “a profile for the service may include at least one parameter associated with the service, wherein values of these parameters cannot be determined in the development, but vary with different environments. In other words, for each of these parameters, its specific value will dynamically vary with different environments where the application is located.”).

Claim 8
Chen teaches a method that implements a configuration management tool that uses runtime injection to replace hard coded values, the method comprising the steps of:
defining environment configuration values in a single configuration file using a universal unique identifier ([0041] “according to embodiments of the present invention, an adaptive environment-specific configuration of the application would be efficiently, accurately, and automatically implemented through automatic value assignment and injection of parameters based on the profile of the application.” Further, see the example profile below Paragraph [0038] wherein the “id” value, i.e. “Derby v10.8”, is the “universal unique identifier”.);
applying one or more variables as placeholders for one or more corresponding key values ([0039] “In the above exemplary profile, various parameters included within a block defined by the tag ‘credentials’ are to-be-instantiated parameters. For example, the value of the parameter ‘dbname’ (database name) is set as ‘<name>’ which 
using the universal unique identifier, mapping the one or more corresponding key values ([0054] “the web.xml file of the Java Web application may be modified to create a new data source, thereby instantiating the parameters in the profile. In this way, the application may access the database using the file.” [0055] “when testing or deploying the application, ‘late binding’ may be used to inject an instance of the service to the Java Web runtime … information related to the service may be collected in the target environment, and a to-be-instantiated parameter as defined in the service profile may be instantiated based on the collected variant. Some contents of the service profile after the parameters are instantiated are shown below,” wherein the updated profile below Paragraph [0055] is identified by the “id” value “Derby v10.8”, i.e. the unique universal identifier, and contains updated profile values.); and
at runtime, dynamically injecting the one or more corresponding key values ([0048] “For example, in some embodiments, the derived parameter values may be written into a configuration file accessible to the application runtime, thereby being injected into the application runtime.”).

Claim 9:
Chen teaches the method of claim 8, wherein the universal unique identifier is associated with metadata for a specific environment ([0037] “In particular, according to 

Claim 10:
Chen teaches the method of claim 9, wherein the metadata comprises a hostname (See the example profile below Paragraph [0053] which includes a “hostname” parameter.).

Claim 11:
Chen teaches the method of claim 9, wherein the specific environment comprises at least one of: development environment (DEV), system integration testing environment (SIT), performance testing environment (PTE), user acceptance testing environment (UAT), production environment (PROD) and Quality Assurance (QA) 

Claim 12:
Chen teaches the method of claim 8, wherein the single configuration file applies to multiple environments ([0037] “a profile for the service may include at least one parameter associated with the service, wherein values of these parameters cannot be determined in the development, but vary with different environments. In other words, for each of these parameters, its specific value will dynamically vary with different environments where the application is located.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 8 above, and further in view of Palanisamy et al. (US PGPUB 2010/0161629; hereinafter “Palanisamy”).
Claim 6:
Chen teaches all the limitations of claim 1 as described above. Chen does not teach the following, however, Palanisamy teaches:
wherein a same command relating to a workload automation job is used for multiple environments thereby eliminating management of environment specific values ([0049] “The Config Manager interface manages the configuration needs of all the components such as dynamically loading the Introspectors, Artifact Writers, Repository connection, query, the service metadata repository mapping etc. ANT wrappers also inject configuration information dynamically.” [0113] “By default the introspection framework will ship with a *.bat and *.sh file to start the introspection via a command line utility. This will use a configuration file for complex configuration and use command line parameters for simple things.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Chen with the command usage as taught by Palanisamy as this “minimizes redundancy and promotes service collaboration and reuse” (Palanisamy [0032]).
	
	Claim 7:
Chen in view of Palanisamy teaches the system of claim 1, and Palanisamy further teaches wherein a query string used at a command line interface is applicable in 

Claim 13:
Chen teaches all the limitations of claim 8 as described above. Chen does not teach the following, however, Palanisamy teaches:
wherein a same command relating to a workload automation job is used for multiple environments thereby eliminating management of environment specific values ([0049] “The Config Manager interface manages the configuration needs of all the components such as dynamically loading the Introspectors, Artifact Writers, Repository connection, query, the service metadata repository mapping etc. ANT wrappers also inject configuration information dynamically.” [0113] “By default the introspection framework will ship with a *.bat and *.sh file to start the introspection via a command line utility. This will use a configuration file for complex configuration and use command line parameters for simple things.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Chen with the command usage as taught by Palanisamy as this “minimizes redundancy and promotes service collaboration and reuse” (Palanisamy [0032]).

Claim 14:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194